            Case 2:20-cv-04000-JHS Document 5 Filed 08/24/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                             :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 20-CV-4000
                                           :
WILLIAM P. BARR, et al.,                   :
     Defendants.                           :

                                          ORDER

      AND NOW, this 24th day of August, 2020, upon consideration of Plaintiff Amro

Elansari’s Motion to Proceed In Forma Pauperis (ECF No. 1), and pro se Complaint (ECF No.

2) it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED WITH PREJUDICE as legally frivolous for the

reasons in the Court’s Memorandum.

       4.      The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:


                                            /s/Joel H. Slomsky, J.
                                           JOEL H. SLOMSKY, J.
